DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 15, line 1, between “A” and “storage medium” there has been added
- - non-transitory - -  
In claims 16-20, lines 1, between “The” and “storage medium” there has been added
- - non-transitory - -

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention.  Specifically, the prior art fails to disclose A method for gesture recognition, wherein the 
receiving, through the millimeter wave apparatus, a first millimeter wave, wherein the first millimeter wave is a reflected wave formed after a second millimeter wave transmitted by the millimeter wave apparatus is modulated via a gesture motion;
processing the first millimeter wave based on two types of time arrays and Doppler estimation to obtain at least one set of signal characteristic values corresponding to the first  millimeter wave, wherein each set of signal characteristic values of the at least one set of signal characteristic values correspond to one frame of signal in the first millimeter wave;
identifying the at least one set of signal characteristic values using a correspondence library of standard characteristic values and control instructions, and obtaining a first control instruction corresponding to the gesture motion; and controlling a first application to implement a corresponding function using the first control instruction.
While, generally, microwave gesture detection and identification for controlling a computer application is known in the art, the present invention is found novel based on the limitations of “processing the first millimeter wave based on two types of time arrays and Doppler estimation to obtain at least one set of signal characteristic values corresponding to the first  millimeter wave, wherein each set of signal characteristic values of the at least one set of signal characteristic values correspond to one frame of signal in the first millimeter wave”
The closest prior art is found to be:



Lien (US 2016/0320854) which teaches a radar gesture recognition system which utilizes fast-time and slow-time processing. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

	
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER M BYTHROW/Primary Examiner, Art Unit 3648